Citation Nr: 9901281	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  98-10 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for ankylosing spondylitis.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service with the United States Army 
from May 1966 to April 1968.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a January 1998 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for ankylosing 
spondylitis.  


FINDINGS OF FACT

There is no probative medical evidence of inservice 
occurrence of ankylosing spondylitis.  


CONCLUSION OF LAW

The claim of entitlement to service connection for ankylosing 
spondylitis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

In July 1976, the veteran filed an initial claim for VA 
benefits for service connection for a back injury.  The 
veteran indicated that he had injured his back in or around 
March 1968 and reported to sick call.  

The veterans service entrance examination, dated in March 
1966, indicated no abnormalities of the spine.  On his report 
of medical history, completed on the same day, the veteran 
reported no history of recurrent back pain, bone or joint 
deformity, or arthritis or rheumatism.  

The veterans service medical records contain no 
documentation of complaints, opinions or diagnoses of back 
problems or pain.  In a November 1967 clinical record, there 
was a notation of rule out rheumatoid arthritis.  

The veterans separation medical examination, dated in 
February 1968, indicated no abnormalities of the spine.  On 
his report of medical history, completed on the same day, the 
veteran reported no history of recurrent back pain, arthritis 
or rheumatism, or bone or joint deformity.  

By letter dated in April 1970, J.R.M., M.D. stated that the 
veteran had degenerative disc disease of the lumbar spine 
associated with low back pain and was exempt from heavy 
lifting and frequent bending.  

By letter dated in June 1976, S.M.K. indicated that he knew 
that the veteran had injured his back during service.  He 
stated that the veteran had waited to file a claim because 
his family thought receiving disability compensation was a 
disgrace.  S.M.K. stated that the veterans back bothers him 
very much.  

In July 1976, the RO denied the veterans claim for service 
connection for lumbar disc disease.  

In October 1986, the veterans physician, M.J., M.D. 
indicated, on a report for the veterans employer, that the 
veteran had ankylosing spondylitis with an onset in 1968.  
Dr. M.J. stated that he had treated the veteran since 
November 1981 with medication and physical therapy and 
indicated that the veterans prognosis was poor.  He stated 
that the veteran was totally incapacitated for further 
performance of duty and should be granted a disability 
retirement.  He indicated that as of October 1986 the veteran 
was permanently, completely disabled due to ankylosing 
spondylitis.  

The veteran filed a second claim for VA benefits for service 
connection for ankylosing spondylosis in June 1987.  The 
veteran indicated that he believed that this condition began 
during his active service.  On a VA medical certificate dated 
in June 1987, a history of ankylosing spondylosis since 1968 
was recorded.  

In August 1987, the veteran was treated at the VA medical 
center (MC) for complaints of generalized pain.  The veteran 
reported a history of ankylosing spondylitis, which was 
diagnosed four-to-five years previously.  The examiner 
indicated an assessment of ankylosing spondylitis, referred 
the veteran for a rheumatology consultation, and recommended 
regular follow-up visits.  

By rating decision dated in October 1987, the RO reminded the 
veteran that service connection for a back condition was 
previously denied, as service medical records were negative 
for a back disability.  The veteran was requested to submit a 
current medical report for consideration of entitlement to 
nonservice-connected disability pension benefits.  The 
veteran has not yet pursued such a claim.

The veteran was seen at the rheumatology clinic in November 
1987 with a history of ankylosing spondylitis of six years.  
The veteran returned in April 1988 for a follow-up visit.  
The examiner noted that the veterans pain was controlled by 
medication.  He observed moderate kyphosis at the lumbar and 
lower thoracic spine.  X-ray examinations indicated 
osteoporosis of the spine with a compression fracture of L1 
and L4.  Slight limitation of external rotation of the 
humerus bilaterally with pain at the maximum abduction of the 
humerus was noted.  The examiner indicated assessments of 
ankylosing spondylitis and flexion contracture of the hips.  
The veteran returned for follow-up examinations in September 
1988, March 1989.

In May 1989, the veteran was seen in the pulmonary clinic 
with complaints of a chronic dry cough.  The examiner 
indicated a diagnosis of ankylosing spondylitis with typical 
early changes and stated that the condition was diagnosed 
fifteen years earlier.  The veteran returned in August 1989 
with mild back pain.  The examiner indicated that the 
veterans ankylosing spondylitis was controlled by 
medication.  

A follow-up examination in February 1991 indicated a history 
of ankylosing spondylitis for 15 years.  The veteran 
indicated that he was feeling fine and was without 
complaints.  He stated that the joint pain was relieved by 
medication, and for which his prescription was refilled. 
Similar findings and complaints were noted on follow-up 
examinations in July 1991, September 1991, April 1992, 
July 1992, and April 1993.  

An outpatient treatment record, dated in October 1992, 
indicated that the veteran suffered from ankylosing 
spondylitis, which was diagnosed in 1980.  The veteran 
indicated that over the previous ten years pain in his lower 
back, neck and shoulder had worsened.  The examiner noted 
lordosis of the cervical and lumbar spine and kyphosis of the 
thoracic spine.  

A rheumatology examination in December 1993 indicated 
complaints of extreme pain in the upper and lower back with 
required medication.  No spasm, numbness or burning sensation 
was noted.  X-ray examinations revealed complete fusion S1-
S5, ossification of the paravertebral ligament, wedge 
fracture of L1 and fusion of C2-C6.  At a follow-up 
examination in June 1994, the veteran indicated he was doing 
well with no worsening of posture.  A follow-up examination 
in December 1994 indicated an assessment of advanced 
ankylosing spondylitis.  In April 1995, the veterans 
ankylosing spondylitis was noted as stable  

In December 1995, the VA examiner noted exaggerated cervical 
kyphosis and lumbar lordosis.  An assessment of stable 
ankylosing spondylitis with no extraspinal complications was 
indicated.  In July 1996, the veteran indicated that he was 
doing fine with no recent worsening of spinal movements.  An 
assessment of stable ankylosing spondylitis was indicated.  
An identical assessment was noted in October 1996, January 
1997, and May 1997.  

In August 1997, the veteran reported that he was doing fine 
with no noticeable worsening of his spine deformity.  No 
tenderness of the spine was noted.  The examiner indicated 
exaggerated kyphosis of the thoracic spine and lordosis of 
the lumbar spine without significant worsening compared to 
the previous visit.  

In December 1997, the veteran requested that his claim be 
reopened and he be awarded a 100 percent service connected 
disability evaluation.  He indicated that he was service 
connected for a spinal disc condition with a noncompensable 
evaluation.  He stated that this was an incorrect diagnosis, 
as he had suffered from progressive ankylosing spondylitis 
since his active duty.  He stated that he suffered back 
trauma due to heavy lifting while attached to A Company, 10th 
Engineers in Germany and that this was the only back trauma 
he had sustained.  The veteran stated that medical research 
indicated that ankylosing spondylitis could be caused by 
trauma to the back.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases, such as 
arthritis, are manifested to a compensable degree within the 
initial post-service year, service connection may be granted 
on a presumptive basis.  38 U.S.C.A. §§  1101, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veterans appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a). Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The issue of whether the veteran suffered from ankylosing 
spondylitis during service and whether his current 
symptomatology is related to his period of military service 
involves a medical diagnosis or opinion as to medical 
causation; thus competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The record 
does not reflect that the veteran has a medical degree or 
qualified medical experience.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Thus, although he is competent to 
testify as to observable symptoms, such as pain, he is not 
competent to provide evidence or opinion that the observable 
symptoms are manifestations of diagnosed disability.  See 
Savage v. Gober, 10 Vet. App. 489, 497 (1997).

In the instant case, the veterans service medical records 
are negative for any complaints, opinions or diagnoses of 
ankylosing spondylitis or any back condition or back pain.  
The veterans separation medical examination in February 1968 
indicated no abnormalities of the spine and the veteran 
reported no history or recurrent back pain at that time.  Dr. 
J.R.M. indicated a diagnosis of degenerative disc disease of 
the lumbar spine in April 1970.  Although, S.M.K. indicated 
that he knew the veteran injured his back during service, he 
did not indicate the source of this knowledge.  There is no 
indication in the record that S.M.K. has a medical degree or 
qualified medical experience.  Thus, he is not competent to 
provide an opinion as to the etiology of the veterans 
current condition.  Further, Dr. M.J. indicated that the 
veteran had a history of ankylosing spondylitis with an onset 
in 1968.  The Board notes that Dr. M.J. did not begin 
treating the veteran until November 1981.  As there is no 
medical evidence of record to support the reported history, 
the opinion based upon it has no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  

In addition, when the veteran began treatment at the VAMC in 
1987, he reported a history of ankylosing spondylitis of 
four-to-six years, thirteen years after his discharge from 
service.  In May 1989, the veteran reported that he had been 
diagnosed with ankylosing spondylitis 15 years prior.  This 
would make the initial diagnosis six years after the 
veterans discharge from service.  There is no probative 
medical evidence of record of inservice occurrence of 
ankylosing spondylitis.  The veteran has submitted no 
probative evidence of diagnosis of ankylosing spondylitis 
within the initial post-service year presumptive period.  
Without such evidence, the veterans claim cannot be well 
grounded.   There is, for example, no medical opinion 
addressing the significance, if any, of the November 1967 
reference to rheumatoid arthritis.

The Board notes that the veteran stated in his notice of 
disagreement and in his VA Form 9, substantive appeal, that 
he was service connected for a spinal disc condition with a 
noncompensable evaluation.  The RO denied service connection 
for lumbar disc disease in July 1976.  The record does not 
indicate that the veteran is service connected for any 
disability.  

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995).  The appellant has not identified any 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Thus, VA has 
satisfied its duty under 38 U.S.C.A. § 5103(a).  See Slater 
v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Entitlement to service connection for ankylosing spondylitis 
is denied.  




		
	John  E. Ormond, Jr.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
